Citation Nr: 1801431	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for asbestosis, for purposes of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1945 to December 1955.  He died in February 2014.  The appellant is the Veteran's son and the RO granted his request for substitution for the Veteran in November 2017.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Anchorage, Alaska Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In April 2014, the appellant submitted a VA 21-0847 Request for Substitution of Claimant upon Death of Claimant. 

In April 2015, the appellant submitted a request for change of address which documented his new mailing address.

In November 2017, the Board determined that the appellant met the basic eligibility for substitution as the son of the Veteran along with the note that he had 30 days from the date of the letter to provide any other evidence pertinent to the claim.  Additional notice information was contained within the letter. 

In December 2017, the aforementioned letter was returned as undeliverable. The mailing address indicated on the letter is not the address the appellant noted was his updated address in the April 2015 change of address documentation.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a copy of the November 2017 confirming eligibility for substitution. Please note that the letter should be sent to the address indicated in the Veteran's April 2015 change of address correspondence. The Veteran shall be provided 30 days from the date this letter is sent to provide any other evidence he feels is relevant to the appeal.

2. If any benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

	The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




